ORDER

PER CURIAM.
Movant, Patrick J. Lawler, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum for the parties, for their information only, setting forth the reasons for our decision. We *635affirm the judgment pursuant to Rule 84.16(b).